COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 STEVE MOSSMAN IN HIS OFFICIAL                                No. 08-13-00245-CV
 CAPACITY AS DENTON COUNTY                     §
 TAX ASSESSOR-COLLECTOR,                                         Appeal from the
                                               §
                  Appellant,                               431st Judicial District Court
                                               §
 v.                                                         of Denton County, Texas
                                               §
 BANATEX, L.L.C.,                                            (TC# 2012-71334-431)
                                               §
                  Appellee.
                                         O R D E R

        Steve Mossman, the Denton County Tax Assessor-Collector, has appealed a writ of
mandamus issued by the trial court. Mossman’s successor, Michelle French, filed a petition for
writ of mandamus seeking review of the trial court’s order which granted Banatex’s motion to
deny suspension of the judgment. French also filed a motion for emergency relief and we
entered an order staying the trial court’s order pending our review of the mandamus petition. In
an opinion issued this same date, we dismissed the mandamus petition and re-filed as a motion
for review under TEX.R.APP.P. 24.4(a)(4). See In re Michelle French, No. 08-13-00254-CV
(Tex.App.--El Paso October 2, 2013, orig. proceeding). On our own motion, we order that the
trial court’s order granting the motion to deny suspension of the judgment is stayed pending our
review of the Rule 24.4 motion or further order of this Court. See TEX.R.APP.P. 24.4(c)(“The
appellate court may issue any temporary orders necessary to preserve the parties’ rights.”).


October 2, 2013                                    PER CURIAM

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J. (Not Participating)